Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41
Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41
Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41
                                 Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41




}bk1{CreditorAddressMatrix}bk{




                                                 City of New York
                                                 Environmental Control
                                                 100 Church Street
                                                 New York, NY 10007

                                                461 Myrtle Avenue Funding,
                                                LLC
                                                15 West 26th Street,
                                                Suite 901
                                                 New York, NY 10010

                                                 NYC Department of Finance
                                                 345 Adams Street, 3rd FL
                                                 Attn: Legal Affairs Divis
                                                 Brooklyn, NY 11201-3719


                                                 NYC Department of Finance
                                                 Office of Legal Affairs
                                                 345 Adams Street, 3rd Flo
                                                 Brooklyn, NY 11201


                                                 NYS Dept. Of Taxation & F
                                                 Bankruptcy Unit - TCD
                                                 Building 8, Room 455
                                                 W.A. Harriman State Campu
                                                 Albany, NY 12227


                                                 NYS Dept. of Taxation & F
                                                 Bankruptcy Unit
                                                 P.O. Box 5300
                                                 Albany, NY 12205

                                                 Schiller, Knapp,
                                                 Lefkowitz & Hertzel, LLP
                                                 175 Mile Crossing Blvd
                                                 Rochester, NY 14624
Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41
Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41
Case 1-19-41489-ess   Doc 24   Filed 05/13/19   Entered 05/13/19 01:34:41
